IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

BRITTANY KNIGHT,                      NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Petitioner,                     DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D17-1832

STATE OF FLORIDA; SHERIFF
FOR LEON COUNTY, FLORIDA,

      Respondent.

___________________________/


Opinion filed October 2, 2017.

Petition for Writ of Habeas Corpus. Original Jurisdiction.

Andy Thomas, Public Defender, and L. Allen Beard and Carrie McMullen, Assistant
Public Defenders, Tallahassee; Benjamin James Stevenson, ACLU Found. of Fla.,
Pensacola; and Nancy Abudu and Jacqueline Nicole Azis, ACLU Found. of Fla.,
Miami, for Petitioner.

Pamela Jo Bondi, Attorney General, and Trisha Meggs Pate, Assistant Attorney
General, Tallahassee, for Respondent.




PER CURIAM.

      The petition for writ of habeas corpus is denied. See Dyson v. Campbell, 921
So. 2d 692, 693 (Fla. 1st DCA 2006) (explaining that bail is not per se excessive or

unreasonable simply because the defendant is unable to pay it and that trial court
must consider a host of other factors in addition to a defendant’s financial resources

in determining what conditions for pretrial release are appropriate).


WETHERELL, RAY, and MAKAR, JJ., CONCUR.




                                          2